Exhibit 10.1

 

SECOND AMENDMENT

 

DATED AS OF DECEMBER 21, 2009

 

TO THE

 

ISDA MASTER AGREEMENT

 

DATED AS OF SEPTEMBER 22, 2009

 

AMONG

 

SEMPRA ENERGY TRADING LLC,

 

MXENERGY INC.

 

AND

 

THE SPECIFIED ENTITIES PARTY THERETO

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT dated as of December 21, 2009 (this “Second Amendment”) to the
ISDA MASTER AGREEMENT, dated as of September 22, 2009 (as amended, supplemented
or otherwise modified as of the date hereof, the “Gas Master ISDA Agreement”),
among SEMPRA ENERGY TRADING LLC (“Party A”), MXENERGY INC. (“Party B”) and the
Specified Entities party thereto.

 

W I T N E S S E T H :

 

WHEREAS, Party A and Party B, among others, are parties to that certain ISDA
Master Agreement dated as of September 22, 2009 and to the Schedule dated as of
September 22, 2009 to the Gas Master ISDA Agreement (as amended, the “Gas Master
ISDA Schedule”); and

 

WHEREAS, Party A and Party B wish to amend the Gas Master ISDA Schedule on the
terms and conditions provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 


ARTICLE I 
DEFINITIONS AND INTERPRETATION


 


SECTION 1.1  DEFINITIONS AND INTERPRETATION.


 


(A)                                  ALL CAPITALIZED TERMS USED HEREIN WHICH ARE
NOT OTHERWISE SPECIFICALLY DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANING AS
ASCRIBED THERETO IN THE GAS MASTER ISDA AGREEMENT.


 


(B)                                 UNLESS OTHERWISE EXPRESSLY INDICATED, ALL
REFERENCES CONTAINED HEREIN TO SECTIONS OR OTHER SUBDIVISIONS, SCHEDULES,
ANNEXES OR EXHIBITS REFER TO THE CORRESPONDING SECTIONS AND OTHER SUBDIVISIONS,
SCHEDULES, ANNEXES OR EXHIBITS OF THE GAS MASTER ISDA AGREEMENT.


 


(C)                                  THE SECTIONS AND THE HEADINGS IN THE
SECTIONS IN THIS SECOND AMENDMENT ARE FOR CONVENIENCE ONLY.  SAID SECTIONS AND
HEADINGS SHALL NOT BE DEEMED TO BE PART OF THIS SECOND AMENDMENT AND IN NO WAY
DEFINE, LIMIT, EXTEND OR DESCRIBE THE SCOPE OR INTENT OF ITS PROVISIONS.


 


ARTICLE II
AMENDMENTS


 


SECTION 2.  AMENDMENT TO PART 8(B)(II)  .  PART 8(B)(II)  OF THE GAS MASTER ISDA
SCHEDULE IS HEREBY AMENDED BY DELETING WORDS “NO LATER THAN 90 DAYS AFTER THE
CLOSING DATE,” APPEARING IN THE SECOND LINE AND INSERTING IN LIEU THEREOF THE
FOLLOWING:


 

“no later than April 1, 2010,”

 

--------------------------------------------------------------------------------



 


ARTICLE III
MISCELLANEOUS


 


SECTION 3.1  GAS MASTER ISDA AGREEMENT.  EXCEPT AS AMENDED BY THIS SECOND
AMENDMENT, THE GAS MASTER ISDA AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH ITS TERMS.  THIS SECOND AMENDMENT SHALL BE DEEMED TO BE PART
OF THE GAS MASTER ISDA AGREEMENT.


 


SECTION 3.2  REFERENCES TO GAS MASTER ISDA SCHEDULE.  WHENEVER IN ANY
CERTIFICATE, LETTER, NOTICE OR OTHER INSTRUMENT REFERENCE IS MADE TO THE GAS
MASTER ISDA SCHEDULE, SUCH REFERENCE WITHOUT MORE SHALL INCLUDE REFERENCE TO
THIS SECOND AMENDMENT.


 


SECTION 3.3  LEGAL, VALID AND BINDING OBLIGATION.  EACH PARTY HERETO HEREBY
REPRESENTS AND WARRANTS THAT THIS SECOND AMENDMENT IS A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PARTY AND IS ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE
WITH ITS TERMS.


 


SECTION 3.4  CONFIRMATION AND REAFFIRMATION OF ISDA DOCUMENTS.  PARTY B AND EACH
SPECIFIED ENTITY OF PARTY B DOES HEREBY (A) CONSENT AND ACKNOWLEDGE AND AGREE TO
THE TRANSACTIONS DESCRIBED IN THIS SECOND AMENDMENT AND (B) AFTER GIVING EFFECT
TO THIS SECOND AMENDMENT, (I) RATIFY AND CONFIRM EACH ISDA DOCUMENT TO WHICH IT
IS A PARTY AND (II) CONFIRM AND AGREE THAT EACH SUCH ISDA DOCUMENT IS, AND SHALL
CONTINUE TO BE, IN FULL FORCE AND EFFECT; PROVIDED THAT EACH REFERENCE TO THE
GAS MASTER ISDA SCHEDULE THEREIN AND IN EACH OF THE OTHER ISDA DOCUMENTS SHALL
BE DEEMED TO BE A REFERENCE TO THE GAS MASTER ISDA SCHEDULE AFTER GIVING EFFECT
TO THIS SECOND AMENDMENT.


 


SECTION 3.5  CONDITION TO EFFECTIVENESS.  THIS SECOND AMENDMENT SHALL BECOME
EFFECTIVE AS OF THE DATE SET FORTH ABOVE UPON RECEIPT BY EACH OF THE PARTIES
HERETO OF COUNTERPARTS OF THIS SECOND AMENDMENT EXECUTED BY EACH OTHER PARTY
HERETO.


 


SECTION 3.6  .NO OTHER AMENDMENTS/WAIVERS.  EXCEPT AS EXPRESSLY AMENDED HEREIN,
THE GAS MASTER ISDA SCHEDULE AND THE OTHER ISDA DOCUMENTS SHALL BE UNMODIFIED
AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
TERMS.  IN ADDITION, EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS SECOND AMENDMENT
SHALL NOT BE DEEMED A WAIVER OF ANY TERM OR CONDITION OF ANY ISDA DOCUMENT AND
SHALL NOT BE DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH PARTY B MAY NOW HAVE
OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH ANY ISDA DOCUMENT OR ANY
OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO THEREIN, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME.


 


SECTION 3.7  COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.  ANY EXECUTED COUNTERPART DELIVERED BY FACSIMILE OR ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS AN ORIGINAL FOR ALL PURPOSES HEREOF.


 


SECTION 3.8  GOVERNING LAW.  THIS SECOND AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF
LAW DOCTRINE, OTHER THAN

 

--------------------------------------------------------------------------------



 


SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK.  THE UNITED NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE
OF GOODS SHALL NOT IN ANY WAY APPLY TO, OR GOVERN, THIS SECOND AMENDMENT.


 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

 

 

SEMPRA ENERGY TRADING LLC

 

 

 

 

 

 

By:

/s/ Limar Nissan

 

 

Name: Limar Nissan

 

 

Title: SVP

 

 

 

 

 

 

 

MXENERGY INC.

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

Acknowledged and Agreed:

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY (CANADA) LTD.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

ONLINECHOICE, INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY GAS CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

MXENERGY CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INFOMETER.COM INC.

 

 

 

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Name: Chaitu Parikh

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------